DETAILED ACTION
Disposition of Claims
Claims 1-14 were pending.  Claims 1-14 have been cancelled.  New claims 15-39 are acknowledged and entered.  Claims 15-39 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0405845A1, Published 12/31/2020.  Amendments to the specification presented on 05/13/2022 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Response to Arguments
Applicant's arguments filed 05/13/2022 regarding the previous Office action dated 11/16/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Specification
(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the amendments to the specification.  


Claim Objections
(Objection withdrawn.)  The objection to Claim 1 is withdrawn in light of the cancellation of said claim.  
(Objection withdrawn.)  The objection to Claim 1 is withdrawn in light of the cancellation of said claim.  
(Objection withdrawn.)  The objection to Claim 8 is withdrawn in light of the cancellation of said claim.  
(Objection withdrawn.)  The objection to Claim 10 is withdrawn in light of the cancellation of said claim.  

(New objection.)  Claim 36 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 2-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claims. 
(Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 2-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claims. 
(Rejection withdrawn.)  The rejection of Claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claim. 
(Rejection withdrawn.)  The rejection of Claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claim. 


(New rejection – necessitated by amendment.)  Claims 16-20 and 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "A method for producing a highly purified AAV vector formulation according to claim 15" in lines 1-2 of the claim.  The antecedent basis for this limitation in the claim is unclear, as it is not clear if the dependent claim is referring to a new independent method or is referring to further limitations on the method of claim 15.  It is suggested the indefinite article “A” or “An” be replaced with “The” to make the antecedence back to the independent claim (or the claim on which the further dependent claim depends) clear to a skilled artisan.
For at least these reasons, claims 16-20 and 22-39 are rejected on the grounds of being indefinite.  



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 15-22 and 25-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Qu et. al. (US2007/0243615 A1, Pub. 10/18/2007; CITED ART OF RECORD; hereafter “Qu”) in view of Wright (Wright JF. Gene Ther. 2008 Jun;15(11):840-8; CITED ART OF RECORD; hereafter “Wright”), and further evidenced by Millipore (“Protein Concentration and Diafiltration by Tangential Flow Filtration." Technical Brief. Millipore Corp., 06/2003; CITED ART OF RECORD; hereafter “Millipore”).  Note this rejection was withdrawn with respect to cancelled claims 1-8 and 11-14 and extended to include new claims 15-22 and 25-38.  
The claims are interpreted as being drawn to the following:
Claim 15 is drawn to a method for producing a highly purified adeno-associated virus (AAV) vector formulation, said method comprising the steps of:
a) harvesting cells comprising recombinant AAV vector particles;
b) concentrating said cells harvested in step (a) via tangential flow filtration to produce a concentrated harvest;
c) lysing said concentrated harvest produced in step (b) to produce a lysate;
d) clarifying said lysate produced in step c) to produce a clarified lysate;
e) subjecting said clarified lysate produced in step (d) to ion exchange column chromatography to produce a column eluate comprised of purified AAV vector particles, and optionally concentrating said column eluate by tangential flow filtration to produce a concentrated column eluate;
f) mixing said column eluate or said concentrated column eluate produced in step (e) with cesium chloride to produce a mixture, and subjecting said mixture to gradient ultracentrifugation to substantially separate said bona fide AAV vector particles from empty capsid AAV vector particles and other AAV vector related impurities;
g) collecting said bona fide AAV vector particles separated in step (f) and subjecting said collected bona fide AAV vector particles to a buffer exchange by diafiltration;
h) formulating said bona fide AAV vector particles resulting from step (g) with surfactant to produce an AAV vector formulation; and
i) filtering said AAV vector formulation produced in step (h) to produce a highly purified AAV vector formulation in which at least 90% of the AAV vector particles in said highly purified AVV vector formulation are bona fide AAV particles
Further limitations on the instant invention are wherein said bona fide AAV vector particles of the eluate of step (e) are present at a concentration of about 100 mg/mL. (claim 16); wherein said bona fide AAV vector particles are present in said highly purified AAV vector formulation produced in step (i) at a concentration of 10^15 particles per mL (claim 17), 10^16 particles per mL (claim 18), or 10^17 particles per mL (claim 19); wherein said bona fide AAV vector particles are derived from an AAV selected from the group consisting of AAV1, AAV2, AAV5, AAV6, AAV8 and AAV9 (claim 20); wherein an AAV vector formulation comprising bona fide AAV particles purified using the method of claim 15 is present in a pharmaceutically acceptable carrier, and wherein the AAV particles in the formulation are present at a concentration of at least 10^15 particles per mL (claim 21); wherein said bona fide AAV particles comprise a transgene that encodes a nucleic acid selected from the group consisting of a siRNA, an antisense molecule, a miRNA, a ribozyme, and a shRNA (claim 22); wherein said bona fide AAV vector particles comprise a transgene encoding a protein useful for correction of in born errors of metabolism selected from the group consisting of carbamoyl synthetase I, ornithine transcarbamylase, arginosuccinate synthetase, arginosuccinate lyase, arginase, fumarylacetacetate hydrolase, phenylalanine hydroxylase, alpha-1 antitrypsin, glucose-6-phosphatase, porphobilinogen deaminase, factor V, factor VIII, factor IX, cystathione beta-synthase, branched chain ketoacid decarboxylase, albumin, isovaleryl-coA dehydrogenase, propionyl CoA carboxylase, methyl malonyl CoA mutase, glutaryl CoA dehydrogenase, insulin, beta-glucosidase, pyruvate carboxylate, hepatic phosphorylase, phosphorylase kinase, glycine decarboxylase, RPE65, H-protein, T-protein, a cystic fibrosis transmembrane regulator (CFTR) sequence, and a dystrophin cDNA sequence (claim 25); wherein the gene product is Factor VIII or Factor IX (claim 26); wherein said method comprises collecting the empty capsid AAV particles separated in step f)(claim 27); wherein said empty capsids are present in said filtrate of step (i) in an amount of 10% or less (claim 28); wherein said bona fide AAV vector particles are present in said filtrate of step (i) in an amount of at least 95% (claim 29); wherein said empty capsids are present in said filtrate of step (i) in an amount of 5% or less (claim 30); wherein said centrifugation in step (f) is conducted in a single step (claim 31); wherein said centrifugation in step (f) is density gradient ultracentrifugation (claim 32); wherein said column eluate in step (e) is concentrated by tangential flow filtration to produce a concentrated column eluate (claim 33); further comprising adding a nuclease to the lysate produced in step (c)(claim 34); wherein said clarifying of step (d) is by centrifuging or filtering said lysate (claim 35); wherein step (f) is conducted in a single step (claim 36); wherein said diafiltration of step (g) comprises tangential flow filtration (claim 37); and further comprising in step (a) harvesting cells and cell culture supernatant comprising recombinant AAV vector particles and in step (b) concentrating said cells and said cell culture supernatant (claim 38).
The Prior Art
Qu teaches a method for purifying AAV vector particles comprising a transgene encoding a therapeutic protein or fragment thereof from an AAV preparation comprising AAV vector particles, empty capsids and host cell impurities, thereby providing an AAV product substantially free of AAV empty capsids (entire document; see reference claim 1; ¶[0005][0073-0076]), said method comprising:
i) harvesting cells comprising recombinant AAV (¶[0120]);
ii) lysing said cells by microfluidization to form a lysate (¶[0120]);
iii) filtering, thereby clarifying the lysate of step ii) (¶[0120]);
iv) purifying AAV particles by ion exchange column chromatography and optionally concentrating column eluate by tangential flow filtration (¶[0121]);
v) mixing said eluate with cesium chloride and subjecting said mixture to centrifugation, thereby forming a gradient (¶[0119][0139][0148][0151-0154]);
vi) formulating purified AAV particles with surfactant to provide an AAV particle formulation;
vii) filtering said formulation to remove any remaining impurities, wherein said bona fide AAV vector particles are present in said AAV product in an amount of at least 95% (¶[0080][0119-0132]).
Qu teaches compositions that comprise the purified AAV of the invention (¶[0098-0099]; Examples 1-7.)  Qu teaches that the vector particles purified by the instant application could be derived from a variety of AAV types, such as AAV-2 (reference claim 9), AAV-5 (reference claim 10), or any AAV subtype from 1-8 (¶[0068]; instant claim 20.)  Qu teaches that a stock of AAV comprising AAV vector particles which are “packaged genomes” that are “substantially free” of AAV empty capsids would be obtained by the instant method, and could be purer than 95% or more by weight of the virions in the stock (¶[0080]; instant claims 28-30).  Qu teaches that the recombinant AAV virion that would be the “bona fide” particle with a genome would include heterologous nucleic acid (¶[0073-0076]) and that said genome would be single stranded AAV and could either contain “sense” or "antisense” strands (¶[0074]), thus meeting the limitation of instant claim 22.  Qu teaches that different buffers and columns may be utilized to separate and elute empty AAV capsids from AAV particles (¶[0124-0125]; instant claim 27), and teaches highly purified stocks of AAV particles (¶[0080], instant claims 28-30).  Qu teaches compositions of up to 7E+12 vector genomes (vg)/mL (¶[0152]).  Qu teaches taking the column-purified AAV product and adding CsCl directly to the sample and subjecting it to ultracentrifugation in a single step (¶[0139]; instant claims 31-32, 35-36).  Qu teaches the samples were diluted and digested with DNase I to remove exogenous DNA (¶[0146]; instant claim 34).  Qu teaches harvesting cells and cell culture supernatant comprising recombinant AAV vector particles and concentrating said cells and said cell culture supernatant (¶[0138]; instant claim 38).  
While Qu teaches tangential flow filtration, Qu is silent as to concentrating cells before lysis or using tangential flow filtration as a method to concentrate cells before lysis.  
Concentration of cells before lysis is a routine optimization step taken by one of ordinary skill in the art, and one of ordinary skill in the art who would prefer to get something of small particle size (i.e. a virion, viral proteins, nucleic acid, etc.) when there are solid, larger products present in the lysate i.e. intact cells, cellular debris) or who would prefer to separate intact cells from salts in order to get a purified cellular pellet whose salt concentration can be adjusted for further manipulation (i.e. chromatography) would use a concentration step such as centrifugation and washing or tangential flow filtration (See e.g. Millipore, p. 2, middle and rt. col., abridging ¶; Fig. 2).  Concentration of cells in the AAV art was well known at the time of the instant invention, as evidenced by Millipore, and using either centrifugation or tangential flow filtration would have been obvious to one of ordinary skill in the art.
Wright teaches tangential flow filtration as a method to separate AAV from larger particles, such as cell debris, and a way to achieve volume reduction (i.e. concentrate AAV particles or concentrate cells from growth media)(See p. 844, ¶ bridging cols.), thus rendering obvious the addition of tangential flow filtration steps in instant claim 15, 33, and 37 to both concentrate and filter solutions.  Wright teaches different techniques for employing good manufacturing practices for large-scale production of AAV-based vectors for use in clinical studies (entire document; see abstract; p. 841, left col.); in light of the compositions of Qu and the sterile techniques, intended use in patients (i.e. vaccines, see p. 841, rt. col., ¶2), and compositions of Wright, the compositions of AAV in pharmaceutically-acceptable carriers of instant claim 21 would be obvious to one of ordinary skill in the art.  Wright teaches an AAV2 that encodes factor IX (p. 843, left col. “AAV2-hFIX”; instant claims 25-26.)  Wright teaches different methods and techniques (such as different buffer compositions and different types of filtration) to increase the yield of true vector particles separated from empty capsids (entire document; see esp. p. 844, ¶ bridging cols., p. 845, left col., ¶3).  Wright teaches "typical" concentrations of AAV particles as being 10^11 to 10^13 vg/mL, teaches techniques to purify AAV vectors which are scalable methodologies (p. 844), teaches how to get the highest production of vg/cell (p. 842, ¶ bridging cols.), and provides motivation to one of ordinary skill in the art to develop further scalable, high-resolution purification techniques to remove product-related impurities stating that it “is an important and challenging objective for AAV vector purification process development” (p. 844, rt. col., end of ¶2).  Wright teaches that concentrations of AAV greater than 10^13 vg/kg delivered to a host were inhibited by the presence of empty capsids, providing further motivation for the purification of “pure” AAV vector particles (p. 843, left col.)  Therefore, taken the combined teachings of Qu and Wright, one of ordinary skill would be motivated to optimize known purification methods/techniques through routine experimentation to increase the "bona fide” AAV particle composition in a mixture and remove empty capsids from said compositions, thus rendering the limitations of instant claims 16-19 obvious.  
It would have been obvious to one of ordinary skill in the art to modify the methods taught by Qu in order to arrive at a method of purifying AAV vector particles with additional purification methods or steps such as tangential flow filtration.  One would have been motivated to do so, given the suggestion by Wright that the method could incorporate tangential flow filtration steps to either reduce the volume of a composition (i.e. concentrate the number of cells or particles) or to act as an additional filtration step.  There would have been a reasonable expectation of success, given the knowledge that tangential flow filtration, as taught by Millipore, can be optimized to increase the recovery of a particle of a specific size or to concentrate cells.  There would have been further expectation of success in using the tangential flow filtration, as concentration of particulates, such as cells and viral particles, was a common practice in the art, as taught by Wright.  Routine methods for optimization of parameters to obtain high purity and non-aggregated viral particles were well known in the art, as taught by Wright and Qu. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
Applicant argues that due to the cancellation of 1-8 and 11-14, the rejection is moot and the new claims 15-39 are “free of the grounds for rejection.”  As the subject matter in claims 15-22 and 25-38 was a substantial duplicate of the scope of the claimed invention in now cancelled claims 1-8 and 11-14, this rejection is maintained as a matter of record and the argument is not convincing.  No further arguments regarding the prior art were presented. 


(Rejection maintained in part and extended – necessitated by amendment.)  Claims 23-24 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu, Wright, and Millipore as applied to claims 15-22 and 25-38 above, and further in view of Rabinowitz et. al. (US2006/0188483 A1, Pub. 08/24/2006; CITED ART OF RECORD; hereafter “Rabinowitz”).  Note the rejection of claims 1-8 and 11-14 is withdrawn in light of the cancellation of said claims and is extended to include new claims 23-24 and 39.  
The claims are interpreted as being drawn to the following:
The scope of claims 15-22 and 25-38 has been set forth supra.
Further limitations on the instant invention are wherein said transgene encodes a gene product selected from the group consisting of insulin, glucagon, growth hormone (GH), parathyroid hormone (PTH), growth hormone releasing factor (GRF), follicle stimulating hormone (FSH), luteinizing hormone (LH), human chorionic gonadotropin (hCG), vascular endothelial growth factor (VEGF), angiopoietins, angiostatin, granulocyte colony stimulating factor (GCSF), erythropoietin (EPO), connective tissue growth factor (CTGF), basic fibroblast growth factor (bFGF), acidic fibroblast growth factor (aFGF), epidermal growth factor (EGF), transforming growth factor a (TGFa), platelet-derived growth factor (PDGF), insulin growth factors I and II (IGF-I and IGF-II), TGFB, activins, inhibins, bone morphogenic protein (BMP), nerve growth factor (NGF), brain-derived neurotrophic factor (BDNF), neurotrophins NT-3 and NT4/5, ciliary neurotrophic factor (CNTF), glial cell line derived neurotrophic factor (GDNF), neurturin, agrin, netrin-1 and netrin-2, hepatocyte growth factor (HGF), ephrins, noggin, sonic hedgehog and tyrosine hydroxylase (claim 23); and wherein said transgene encodes a gene product selected from the group consisting of thrombopoietin (TPO), interleukins, monocyte chemoattractant protein, leukemia inhibitory factor, granulocyte-macrophage colony stimulating factor, Fas ligand, tumor necrosis factors a and R, interferons u, R, and y, stem cell factor, flk-2/flt3 ligand, IgG, IgM, IgA, IgD and IgE, chimeric immunoglobulins, humanized antibodies, single chain antibodies, T cell receptors, chimeric T cell receptors, single chain T cell receptors, and class I and class II MHC molecules (claim 24); and wherein said bona fide AAV particles comprise a transgene that encodes a gene product selected from the group consisting of interleukin - 1 through interleukin – 17 (claim 39).  
The Prior Art
While Qu teaches that the recombinant AAV may express a heterologous transgene, and Wright teaches that AAV expressing transgenes were being tested in clinical studies, neither Qu nor Wright specifically teach any of the transgenes noted in instant claims 23-24 or 39.
Rabinowitz teaches recombinant AAV designed to introduce a heterologous gene into a target cell (entire document; see abstract.)  Rabinowitz teaches that the heterologous gene may be a variety of therapeutic peptides or proteins, such as hormones, growth factors (instant claim 23) or interleukins such as IL-2, IL-4, or IL-12 (instant claims 24, 39)(¶[0031]). 
It would have been obvious to one of ordinary skill in the art to modify the methods taught by Qu and Wright in order to engineer heterologous genes into AAV, thereby generating fully replication competent AAV particles capable of expressing heterologous genes in a target cell.  One would have been motivated to do so, given the suggestion by Qu, Wright, and Rabinowitz that AAV could house and express a variety of transgenes.  There would have been a reasonable expectation of success, given the knowledge that AAV could and had been successfully engineered to express a variety of therapeutic proteins, as taught by Rabinowitz.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
No arguments regarding the rejection over Rabinowitz were presented. 


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 15-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,408,904. Note the rejection of claims 1-14 is withdrawn in light of the cancellation of said claims and is extended to include new claims 15-39.  The scope of the rejection remains substantially the same with the new claims and will not be repeated herein.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 15-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,328,145. Note the rejection of claims 1-14 is withdrawn in light of the cancellation of said claims and is extended to include new claims 15-39.  The scope of the rejection remains substantially the same with the new claims and will not be repeated herein.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 15-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11 of U.S. Patent No. 9,528,126 in view of Wright (Wright JF. Gene Ther. 2008 Jun;15(11):840-8; CITED ART OF RECORD; hereafter “Wright”). Note the rejection of claims 1-14 is withdrawn in light of the cancellation of said claims and is extended to include new claims 15-39.  The scope of the rejection remains substantially the same with the new claims and will not be repeated herein.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 15-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,137,948 in view of Wright (supra).  Note the rejection of claims 1-14 is withdrawn in light of the cancellation of said claims and is extended to include new claims 15-39.  The scope of the rejection remains substantially the same with the new claims and will not be repeated herein.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 15-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,261,544 in view of Wright (supra).  Note the rejection of claims 1-14 is withdrawn in light of the cancellation of said claims and is extended to include new claims 15-39.  The scope of the rejection remains substantially the same with the new claims and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648hat